Citation Nr: 0506077	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  97-27 287A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating greater than 50 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel 




INTRODUCTION

The appellant had active military service from February 1962 
to June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
PTSD and assigned a 30 percent disability evaluation, 
effective September 30, 1991.  By rating decision in 
September 2002, the RO effectuated an August 2002 Board 
decision and awarded the current 50 percent disability 
evaluation for service-connected PTSD, effective from 
September 30, 1991.  In March 2003, the United States Court 
of Appeals for Veterans Claims (Court) vacated that part of 
the Board's August 2002 decision that denied a rating greater 
than 50 percent.  Pursuant to the Court's order, the Board 
remanded the case to the RO in November 2003.


FINDINGS OF FACT

1.  Prior to November 7, 1996, the appellant's PTSD caused 
severe impairment in her ability to establish and maintain 
effective or favorable relationships with others, as well as 
severe impairment in her ability to obtain or retain 
employment.

2.  From November 7, 1996, the appellant's PTSD has caused no 
greater occupational and social impairment than that 
experienced when there are deficiencies in most areas, such 
as at work and at home; this disability is due to intrusive 
thoughts, nightmares and sleep disturbance, frequent 
flashbacks, hypervigilence, avoidance and isolation, and 
depressed mood and affect.




CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for PTSD 
have been satisfied since September 30, 1991.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§  4.125, 4.126, 4.129, 4.130, 
and 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§  4.126, 
4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claim of entitlement to an 
initial rating greater than 50 percent for service-connected 
PTSD.  VAOPGCPREC 7-03.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  (Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).)  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

The record indicates that the appellant has been apprised of 
what evidence is necessary to substantiate her claim, as well 
as informed of the specific assignment of responsibility for 
obtaining such evidence.  38 U.S.C.A. § 5103(a); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In specific compliance 
with Quartuccio, the appellant was advised of the evidence 
required to substantiate her claim, and the responsibility 
for obtaining it, by letter dated in March 2004.  The letter 
informed the appellant of the evidence and information VA 
would be obtaining as well as the evidence that the appellant 
needed to provide.  The letter explained that VA would make 
reasonable efforts to help her get evidence such as medical 
records, employment records, etc., but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.

The appellant was also advised in the March 2004 letter that 
she should submit any additional information or evidence 
regarding her claim, or advise VA as to its whereabouts.

The Board additionally notes in passing that the June 1996 
rating decision on appeal, the statement of the case (SOC), 
the supplemental statements of the case (SSOC's), and 
multiple supplemental correspondence, also informed the 
appellant of the types of evidence needed to substantiate her 
claim.  The March 2004 VCAA letter also specifically 
addressed the legal requirements of a higher rating claim.  
Therefore, VA's duty to notify has been satisfied.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical 
records from the National Personnel Records Center (NPRC).  
The record also includes VA examination records, VA 
outpatient treatment records, private medical records, Social 
Security Administration (SSA) records, lay statements, and 
the appellant's own contentions.   At every stage of the 
appeal process, the appellant was informed of the information 
needed to substantiate her claim, and VA has obtained all 
evidence identified by the appellant.  The Board finds that 
all indicated medical records have been obtained and the 
appellant has not referenced any outstanding records or 
information that she wanted VA to obtain.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The appellant in this case was previously afforded several 
examinations with respect to the issue here on appeal.  As 
such, VA reexamination is not necessary because, as discussed 
below, there exists sufficient medical evidence to decide the 
appellant's claim.  Thus, the record indicates that VA has 
done everything reasonably possible to assist the appellant.  

II. Background

The appellant filed her initial claim for service connection 
for psychiatric disability in September 1991.  In February 
1992, the RO denied service connection for psychiatric 
disability.  The Board similarly denied the appellant's claim 
for psychiatric disability in September 1993.  However, to 
the extent that the Board's decision dated in September 1993 
constituted a denial of the appellant's claim for service 
connection for PTSD, such decision was vacated and remanded 
by the United States Court of Appeals for Veterans Claims 
(Court) in November 1995.

The appellant's claim for service connection for PTSD was 
then remanded by the Board in April 1996.  The RO, by rating 
decision dated in June 1996, granted service connection for 
the appellant's PTSD and assigned a 30 percent disability 
evaluation, effective September 30, 1991.  The appellant 
subsequently filed a timely notice of disagreement and 
substantive appeal with respect to her claim of entitlement 
to an initial rating greater than 30 percent for service-
connected PTSD.  In September 1999, the Board assigned 
initial staged ratings for the appellant's service-connected 
PTSD as follows:  a 50 percent evaluation from September 30, 
1991 to February 5, 1998; and a 30 percent evaluation from 
February 6, 1998.  The RO subsequently effectuated the above 
Board decision in October 1999.

In May 2000, the Court vacated the Board's September 1999 
decision.  The Board remanded the case to the RO in December 
2000.  Upon completion of the requested development, the 
Board assigned a 50 percent disability evaluation for the 
appellant's service-connected PTSD, effective from September 
30, 1991.  This was done by an August 2002 decision.  The RO 
subsequently effectuated the Board's August 2002 decision by 
rating decision dated in September 2002.

In March 2003, the Court vacated the Board's August 2002 
decision to the extent that it constituted a denial of the 
appellant's claim for an initial evaluation greater than 50 
percent.  The Board most recently remanded the appellant's 
claim of entitlement to an initial evaluation greater than 50 
percent for service-connected PTSD for further development in 
November 2003.  

The evidence of record with respect to the severity of the 
appellant's PTSD includes, but is not limited to, service 
medical records, a lay statement provided by the appellant's 
sister, private psychiatric examination records dated in 
March 1992, VA psychological evaluation records dated in 
March 1996, VA outpatient treatment records dated from 
January 1991 to September 2004, Social Security 
Administration records, VA examination records dated in March 
1999, May 2001, and July 2004, and the appellant's own 
contentions.  

The appellant's private psychiatric examination records dated 
in March 1992 show subjective complaints of sadness, crying 
spells, irritability, occasional suicidal thoughts, 
nervousness, and moderate avoidance, but with the ability to 
do cooking and shopping, attend Alcoholic Anonymous meetings, 
and make telephone calls to her nuclear family.  The March 
1992 private psychiatric examiner's objective findings 
included appropriate dress, adequate grooming, appropriate 
affect, moderately depressed mood, good judgment, memory 
intact, no hallucinations, delusion or confusion, and not 
aggressive, impulsive or hostile.  As a result, the private 
examiner diagnosed the appellant with alcoholism, recently 
abstinent and major depressive disorder.  A global assessment 
of functioning score (GAF) of 55 was assigned.

A lay statement provided by the appellant's sister in May 
1993 suggests that the appellant's PTSD was manifested by 
subjective symptoms such as depression, crying spells, and 
remaining indoors.

VA psychological evaluation records dated in March 1996 show 
subjective complaints of interpersonal relationship 
difficulties, depression, substance abuse, social withdrawal, 
and suicidal thoughts.  The March 1996 VA psychological 
evaluator's objective findings included, in pertinent part, 
neatly groomed, no visual or auditory problems, exaggerated 
startle response, dysphoric and detached mood, constricted 
and shallow affect, poor insight and judgment, paranoid 
ideation, impaired remote memory, feelings of depression, 
anger, frustration and anxiety, suicidal thoughts with a most 
recent suicide attempt in 1995, good attention and 
concentration, and no homicidal ideation.  The VA 
psychological evaluator diagnosed the appellant with chronic 
PTSD and assigned a GAF score of 40.

Social Security Administration records further show that the 
appellant is in receipt of Social Security disability 
benefits for major depression, which began in October 1990.  

VA outpatient treatment records dated from January 1991 to 
September 2004 show, in pertinent part, outpatient 
psychiatric treatment for symptoms, which include 
nervousness, depression, anxiety, difficulties with 
interpersonal and work relationships, anger and rage, 
nightmares, difficulty sleeping, intrusive thoughts and 
memories, flashbacks, and suicide attempts in 1995 and 1996.  
Moreover, VA outpatient treatment records also reflect the 
assignment of GAF scores of 50 and 70 in February 1998, 58 in 
1999, and 70 in January 2003.  

The appellant's VA examination records dated in March 1999 
show subjective complaints of difficulty sleeping, anger, 
depression, flashbacks, interpersonal relationship and 
employment difficulties, and difficulty focusing and 
concentrating.  The March 1999 VA examiner's objective 
findings show that the veteran was attractively but 
dramatically attired.  Her speech was fluid.  There were no 
visual or auditory hallucinations, no paranoid or grandiose 
delusions, and no current homicidal or suicidal ideations.  
Her memory and overall judgment were intact.  The VA examiner 
diagnosed the appellant with chronic PTSD and assigned a GAF 
score of 50.  The Board also notes that the VA examiner 
opined that the appellant's subjective symptomatology is 
extreme in comparison with her objective behavior and is also 
somewhat inconsistent.

Additional VA examination records dated in May 2001 show 
subjective complaints of intrusive memories, relationship 
difficulties, occasional flashbacks, isolation, and past 
suicide attempt.  Despite her subjective symptoms, the 
appellant also indicated a positive reunion with her daughter 
and granddaughter, full-time student status, and that she 
enjoys writing.  The May 2001 VA examiner's objective 
findings noted flamboyant dress, good grooming, labile mood, 
anger, resentment, partial insight, intact judgment, and no 
homicidal or suicidal ideation.  As a result, the May 2001 VA 
examiner diagnosed the appellant with PTSD and assigned a GAF 
score of 62 based upon "intrusive memories, flashbacks, 
disrupted sleep, poor relationships, and isolation."

Finally, the appellant's most recent VA examination records 
dated in July 2004 show that the appellant's subjective 
complaints include intrusive thoughts and nightmares, 
difficulty sleeping, avoidance and isolation, interpersonal 
relationship difficulties, and hypervigilance.  However, the 
appellant again noted that she nevertheless attends local 
community college and enjoys writing.  The July 2004 VA 
examiner's objective findings show that she was casually 
dressed, had normal speech, and had a depressed mood and 
affect.  She had no hallucinations or delusions, no formal 
thought disorder, and no homicidal ideation.  She had 
previous intermittent suicidal ideation, but good insight.  
Her cognition was grossly intact.  As a result, the July 2004 
VA examiner diagnosed the appellant with PTSD and assigned a 
GAF score of 50, which was thought to represent serious 
limitation of occupational and social functioning.  

III.  Initial Rating Greater than 50 Percent for PTSD

Having examined the evidence of record in light of all 
provisions of applicable law, the Board will grant a 70 
percent disability rating for the appellant's service-
connected PTSD under the previously applicable criteria for 
evaluating mental disabilities, effective September 30, 1991.  
The appeal will be granted on the basis of the benefit-of-
the-doubt rule as mandated in 38 C.F.R. § 4.3.  See Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993) (observing the applicability 
of the rule where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," and 
mandating that the veteran shall prevail upon the issue).

Disability ratings are intended to compensate for impairment 
in earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2004).  Because the appellant 
challenged the initial rating assigned for her PTSD disorder, 
the entire body of evidence is for consideration.  Consistent 
with the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).

The law also provides that it is necessary to evaluate the 
disability from the point of view of the appellant working or 
seeking work, 38 C.F.R. § 4.2 (2004), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the appellant's favor.  38 C.F.R. § 4.3 (2004).  If there is 
a question as to which evaluation to apply to the appellant's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  

During the pendency of this appeal, the applicable rating 
criteria for mental disorders, 38 C.F.R. § 4.125 et seq., 
were amended effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (October 8, 1996).  In addition to modifying the 
rating criteria, the amendment also provided that the 
diagnoses and classification of mental disorders must be in 
accordance with DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  See 38 C.F.R. §§ 4.125 through 4.130.

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that when the law controlling an issue changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
"the question arises as to which law now governs."  Id. at 
311.  In that regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas such that the rule set out in that case no 
longer applies in determining when a new regulation is to be 
applied to a pending claim.  See VAOPGCPREC 7-2003, 69 Fed. 
Reg. 25,174 (May 5, 2004).  The current procedure for such a 
determination involves, first, determining whether the 
regulation identifies the types of claims to which it 
applies.  If the regulation is silent, VA must determine 
whether applying the provision to claims that were pending 
when it took effect would produce genuinely retroactive 
effects.  If applying the new provision would produce such 
retroactive effects, VA ordinarily should not apply the new 
provision to the claim.  However, if applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Generally speaking, 
provisions affecting entitlement to only prospective benefits 
do not produce any retroactive effects when applied to claims 
that were pending when the new provision took effect.  Most 
regulations liberalizing the criteria for entitlement to a 
benefit may be applied to pending claims because they would 
affect only prospective relief, and regulations restricting 
the right to a benefit may have disfavored retroactive 
effects to the extent their application to a pending claim 
would extinguish the claimant's right to benefits for periods 
before the statute or regulation took effect.  Id.

In the present case, the Board notes that the new regulations 
pertaining to the evaluation of mental disorders do not 
identify the specific types of claims to which they are to 
apply (that is to say, the regulations do not indicate 
whether they are to be applied to pending claims).  Thus, as 
noted above, the question to be addressed is whether 
application of those regulations to a claim pending at the 
time of their promulgation would produce genuinely 
retroactive effects.  In this case, the Board finds that they 
would not, at least to the extent that the new regulations 
are liberalizing.  This is so because 38 U.S.C.A. § 5110(g) 
provides that the effective date of benefits awarded pursuant 
to a liberalizing statute or regulation may be no earlier 
than the effective date of the statute or regulation.  Hence, 
the new regulations may affect only prospective relief.  
Consequently, the Board finds that they may be applied to the 
evaluation of the appellant's disability on a forward-going 
basis, from the effective date of the new provisions.  They 
may not be applied to effect an award of increased benefits 
prior to their effective date; however, due to the 
aforementioned restrictions at § 5110(g), nor may they be 
applied retroactively so as to restrict or limit the rating 
that the claimant would otherwise be entitled to under the 
former ("old") criteria.  See also VAOPGCPREC 3-2000, 65 
Fed. Reg. 34,531 (May 30, 2000) (indicating that the Board's 
analysis must be based on consideration of all of the 
material and evidence of record, rather than merely the 
evidence which pre-dates or post-dates a pertinent change to 
VA's rating schedule).

Thus, in determining whether the appellant is entitled to an 
initial rating greater than 50 percent for her service-
connected PTSD the Board must consider (1) whether an initial 
rating greater than 50 percent is warranted under the "old" 
criteria at any time prior to November 7, 1996; and (2) 
whether an initial rating greater than 50 percent is 
warranted under the "new" criteria for evaluating mental 
disorders at any time on or after November 7, 1996.

Under the "old" rating criteria for evaluating mental 
disorders, or those in effect prior to November 7, 1996, a 50 
percent schedular evaluation is warranted where the 
appellant's ability to establish or maintain effective or 
favorable relationships with people is considerably impaired.  
By reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  Whereas a 70 percent evaluation 
is warranted where the appellant's ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  Moreover, the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  
Id.  Finally, under the "old" criteria, the maximum 
schedular evaluation (100 percent) is warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  Id.

The Board finds that the appellant's service-connected PTSD 
more nearly approximates the requirements for a 70 percent 
disability rating under the old criteria for evaluating 
mental disorders from September 30, 1991.  38 C.F.R. § 4.7 
(2004).  For example, the appellant's VA psychological 
evaluation records dated in March 1996 suggest severe 
impairment in the appellant's ability to establish and 
maintain effective or favorable relationships due to symptoms 
such as exaggerated startle response, dysphoric and detached 
mood, constricted and shallow affect, poor insight and 
judgment, paranoid ideation, impaired remote memory, feelings 
of depression, anger, frustration and anxiety, suicidal 
thoughts with a then-recent suicidal attempt in 1995.  The 
appellant's GAF score of 40 similarly reflects the severe 
nature of the appellant's PTSD.  

A GAF score of 41-50, as indicated above, contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  
Moreover, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

The Board additionally notes that the appellant's multiple VA 
examination records as well as her Social Security 
Administration records indicate that she has been 
unemployable since October 1990 due, in part, to psychiatric 
disability.  

The Board also notes that the appellant's VA outpatient 
treatment records dated prior to November 7, 1996, may, at 
times, seem to suggest periods of improvement in her PTSD 
symptomatology such that would warrant the assignment of 
staged ratings.  For example, the appellant's VA outpatient 
psychiatric treatment records dated throughout 1992 show 
instances of sobriety, superficial cheerfulness, and neat 
appearance.  Moreover, the appellant's private psychiatric 
examination records dated in March 1992 show that the 
appellant attends Alcoholic Anonymous meetings, does cooking 
and shopping, and has telephone contact with her nuclear 
family.  However, the Board notes that different examiner's 
at different times may not describe the same disability in 
the same language.  38 C.F.R. § 4.2 (2004).  Therefore, the 
Board resolves any reasonable doubt on the issue in favor of 
the appellant and awards an initial disability evaluation of 
70 percent for service-connected PTSD under the previously 
applicable criteria from September 30, 1991.

The Board again reiterates that staged ratings are not 
appropriate prior to November 7, 1996, under the 
circumstances of this case.  As discussed above, any periods 
of seeming improvement were not of a sustainable nature and 
rather than awarding several separate periods of 70 percent 
evaluations, any reasonable doubt has been resolved in favor 
of the appellant and a 70 percent evaluation has been 
assigned under the previously applicable criteria from 
September 30, 1991.

With respect to the propriety of the maximum schedular 
evaluation (100 percent) for the appellant's PTSD prior to 
November 7, 1996, the Board notes that such an increase is 
not warranted.  Even when viewed in the light most favorable 
to the appellant, neither her VA examination records, VA 
outpatient treatment records, nor private medical records 
show PTSD symptomatology of such severity that it causes 
virtual isolation in the community, symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or demonstrable inability to obtain or 
retain employment due to PTSD.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  Rather, as mentioned above, the appellant 
has been able to attend Alcoholic Anonymous meetings, cook 
and shop, and maintain some limited contact with her nuclear 
family.  The evidence has not suggested a profound retreat 
from mature behavior, symptoms bordering on repudiation of 
reality with disturbed thought or behavioral processes, or 
demonstrated inability to obtain or retain employment due to 
PTSD.  Although the GAF score of 40 indicates such very 
severe difficulties with employment, for example, the 
findings accompanying the 1996 examiner's conclusions do not 
suggest such extreme difficulties.  Because the findings 
reflect specific observations that pertain directly to the 
rating criteria, the Board gives more weight to the 
examiner's findings, which tend to show disability less 
severe than total.  A 100 percent disability evaluation is 
therefore not warranted for the appellant's PTSD prior to 
November 7, 1996. 

At this point, the Board must also consider whether a rating 
greater than 70 percent is warranted under the new rating 
criteria for evaluating mental disorders, or those in effect 
as of November 7, 1996.

The criteria for the 70 percent disability rating are as 
follows:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

The criteria for the maximum schedular (100 percent) rating 
are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (2004).

As previously discussed, the evidence of record dated from 
November 7, 1996, shows that the appellant's PTSD 
symptomatology consists of intrusive thoughts, nightmares and 
sleep disturbance, frequent flashbacks, hypervigilance, 
avoidance and isolation, and depressed mood and affect.  
Moreover, the appellant's most recent VA examination records 
dated in July 2004 also specifically show that, although the 
appellant was not employed, she attends college and enjoys 
writing.  Her cognition was grossly intact; no delusions or 
hallucinations were noted, and there was no formal thought 
disorder; good insight was noted.

The appellant's GAF scores during this period consisted of 
GAFs of 50 and 70 in February 1998, a GAF of 58 in January 
1999, a GAF of 50 in March 1999, a GAF of 62 in May 2001, and 
a GAF of 50 in July 2004.  These scores suggest, as noted in 
the discussion above, significantly less than total 
incapacity.  

In the absence of total occupational and social impairment, a 
100 percent maximum schedular disability evaluation is not 
warranted from November 7, 1996.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004) (emphasis added).  Rather, the 
Board finds that the requirements of 38 C.F.R. § 4.3, the 
objective medical evidence, and the appellant's statements 
regarding her symptomatology leads to a conclusion that her 
disability more nearly approximates her current 70 percent 
disability rating, at best.  See 38 C.F.R. § 4.7.  The 
specifically enumerated problems on examinations and 
evaluations do not suggest a disability picture of the type 
indicated by gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
herself or others, intermittent inability to perform 
activities of daily living, disorientation to time or place, 
or memory loss for names of close relatives, for example.  As 
such, a disability rating greater than 70 percent for her 
PTSD is not warranted and there exists no reasonable doubt 
that could be resolved in her favor.

Given the discussion above, the Board concludes that a 70 
percent rating is warranted during the entire period under 
consideration-since September 30, 1991.


ORDER

Entitlement to an initial rating of 70 percent for service-
connected PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


